Title: To Thomas Jefferson from Nathaniel Ingraham, 21 June 1802
From: Ingraham, Nathaniel
To: Jefferson, Thomas


            Honor,d Sir,Bristol Rhode Island June 21st. 1802.
            I now write from Prison where I think I am unjustly placed, I feel myself under no small degree of imbarrasment to apologize in this manner to address the Chief Magistrate of the U. States,—
            But Sir permit me to address you with every sentiment of Esteem, and in that I presume I am Reciprocating with One, whose Soul is united to mine by the Indisoluble bonds of friendship, I shou’d be unworthy any of your favours shou’d I in this instance adopt the least disguise; I am here placed and have a Wife and a number of Children, and am the Only One ever yet confined for what is called the Illicit Trade,—
            I submissively pray your Honor to answer this and inform me, whether you ever did recive the Petition from our Citizens for my Liberty.—
            I am your most Obet. & very H,ble Servt.
            Nathaniel Ingraham
          